Citation Nr: 1502017	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-10 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a rating higher than 20 percent for Type II Diabetes Mellitus.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for hyperlipidemia (i.e., high cholesterol).

4. Entitlement to service connection for posttraumatic stress disorder (PTSD).

5. Entitlement to service connection for eczema.

6. Entitlement to service connection for Vitamin D deficiency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to October 1969.

He appealed to the Board of Veterans' Appeals from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

He also perfected an appeal concerning a claim for service connection for erectile dysfunction (ED).  That claim was granted in a November 2012 rating decision since issued, however, and he did not in response disagree with the rating or effective date assigned for that disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability and effective date.)  Therefore, that claim is no longer at issue.  Essentially the same occurred more recently after a January 2013 RO decision granting service connection for upper and lower extremity peripheral neuropathy as additional complications of the Type II Diabetes Mellitus, that is, aside from the ED that also is a complication.  The Veteran received separate 10 percent ratings for this associated upper and lower extremity peripheral neuropathy, retroactively effective as of November 16, 2012.


In February 2013, in support for the claims he did appeal, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file, so is of record.

The additional issue of anemia secondary to service-connected multiple myeloma was raised in the February 2013 hearing testimony, but this additional claim has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, so is referring this claim to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

As for the claims that are currently on appeal, the claim of entitlement to a higher rating for the Type II Diabetes Mellitus, as well as the claims for service connection for hypertension, PTSD, and eczema, require further development before being decided, so they are being REMANDED to the AOJ.  However, the Board is going ahead and deciding the claims for service connection for hyperlipidemia and Vitamin D deficiency.


FINDING OF FACT

Hyperlipidemia and Vitamin D deficiency are mere laboratory findings, not instead actual ratable disabilities in and of themselves for VA compensation purposes.


CONCLUSION OF LAW

It is not shown the Veteran has additional disability, meaning aside from what is already being compensated, owing to hyperlipidemia and Vitamin D deficiency.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied with respect to these claims.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

July, August, and September 2009 letters informed the Veteran of the requirements for establishing his entitlement to service connection, as well as his and VA's respective responsibilities in obtaining the necessary supporting evidence, followed by adequate time for him to submit additional information and evidence before adjudication or readjudication of these claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Moreover, as entitlement to service connection for hyperlipidemia and Vitamin D deficiency has not been established, any defective notice with regards to the "downstream" disability rating and effective date elements of these claims is harmless, i.e., nonprejudicial.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (holding that an error that does not affect the outcome of a claim is harmless).  See also 38 C.F.R. § 20.1102.

Regarding VA's duty to assist him with these claims, the Veteran's service department records, VA examination reports, and post-service treatment records he identified s potentially relevant have been associated with his claims file so they may be considered.  38 C.F.R. § 3.159(c).  He has not identified any other records or evidence needing to be obtained.  Also, because he does not have ratable disabilities associated with hyperlipidemia or Vitamin D deficiency, VA examinations or opinions are not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in pertinent part, that there must be evidence of a current disability to trigger VA's duty to provide an examination or opinion).  

Further in this regard, the Board does not find that the duty to assist includes providing an examination to determine whether he may have ratable disabilities associated with hyperlipidemia or Vitamin D deficiency.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); 38 U.S.C.A. § 5103A(a).

And as the denials of service connection for hyperlipidemia and Vitamin D deficiency are determined by applicable law, rather than disputed facts, any error under the VCAA is harmless, as it will not affect the outcome of these claims.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (holding that whether prejudicial error exists with regard to VA's duties under the VCAA must be determined on a case-by-case basis).

Finally, the Veteran also as mentioned testified at a Travel Board hearing in February 2013.  The hearing was in compliance with required procedures as the presiding VLJ duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Consequently, in light of all that has occurred, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims.

II. Analysis

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that it was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship or "nexus" between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Current ratable disabilities stemming from the Veteran's hyperlipidemia or elevated cholesterol and his Vitamin D deficiency are not established.  The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; Allen v. Brown, 7 Vet. App. 439 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Hyperlipidemia and Vitamin D deficiency, instead, are mere laboratory test results and do not in and of themselves constitute ratable disabilities for which service-connection benefits may be granted.  See id.; see also Schedule for Rating Disabilities:  Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (observing that hyperlipidemia, elevated triglycerides, and elevated cholesterol "are actually laboratory test results, and are not, in and of themselves, disabilities"); Cf. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) appeal dismissed in part, and vacated and remanded in part sub nom.; Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that a symptom, without an established underlying malady or condition, does not constitute a disability for VA compensation purposes).

The Veteran's argument that his hyperlipidemia and Vitamin D deficiency are in fact ratable disabilities is not a matter of medical judgment, but rather one of the definition of a disability for compensation purposes under VA law, as explained in the preceding paragraph.  He may always submit a claim for a disabling medical condition associated with his hyperlipidemia or Vitamin D deficiency.  In fact, he raised the issue of anemia associated with the Vitamin D deficiency and his service-connected multiple myeloma during his February 2013 Travel Board hearing.  But as the Board does not have jurisdiction over this ancillary claim, it is being referred to the AOJ for proper development and initial adjudication.  38 C.F.R. § 19.9(b) (2014).  But no such claim has been submitted, or suggested by the record, for the hyperlipidemia.  And even to the extent his hyperlipidemia, as an example, may have been the precursor to his Type II Diabetes Mellitus or other service-connected disability, this is encompassed in the rating for the service-connected disability.  To twice compensate him for the same manifestation of a 
service-connected disability would contravene VA's anti-pyramiding regulation.  See 38 C.F.R. § 4.14 (2014).

In the absence of current ratable disabilities associated with the Veteran's hyperlipidemia and Vitamin D deficiency, service connection cannot be granted as a matter of law.  See Shedden, 381 F.3d at 1166-67 (holding, in relevant part, that service connection requires the existence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted).

Accordingly, the preponderance of the evidence is against these claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hyperlipidemia and Vitamin D deficiency is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for hyperlipidemia is denied.

The claim of entitlement to service connection for Vitamin D deficiency also is denied.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - the remaining claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran most recently had a VA examination for his Type II Diabetes Mellitus in November 2012.  However, during his February 2013 hearing, he testified that he had been told that he soon would be started on insulin (meaning in addition to or possibly instead of the medications previously prescribed to try and maintain acceptable control of this disease).  He also reported that he had been told to regulate his activities, but he could not recall if this was as a means of treating his diabetes mellitus or his multiple myeloma.  Therefore, as it appears his symptoms and treatment regimen may have changed, reexamination is needed reassessing the severity of his diabetes mellitus.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability... the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With regards to his claims for service connection for hypertension and eczema, the Board sees the Veteran has not been afforded VA compensation examinations at all concerning these claims, including for medical nexus opinions concerning their etiologies.  VA will provide a medical examination for an opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or a disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or a service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).


Here, the Veteran contends he has hypertension that has been aggravated by his service-connected multiple myeloma, or the treatment for it.  He also contends he has had eczema since immediately following his active duty service in Vietnam, so presumably he believes this condition may also be related to herbicide exposure while in Vietnam.  He also contends that in addition to the eczema, he also has had jungle rot since service.  Therefore, VA examinations should be provided on remand, and should encompass both hypertension and all diagnosed skin conditions.

With regards to the claim for service connection for PTSD, the Veteran most recently had a VA compensation examination for this claim in November 2012.  The Veteran was previously diagnosed with PTSD from a mental health provider at a VA Medical Center.  The November 2012 VA examiner; however, declined to make a diagnosis of PTSD, but diagnosed anxiety disorder not otherwise specified (NOS) instead, for which the Veteran has since been granted service connection.  The VA examiner said the symptoms of the anxiety disorder were consistent with PTSD, but also noted that the full criteria for PTSD were not present at that time because of response to treatment and a supportive family, not because he never met the criteria.  However, the relevant medical determination is not whether the Veteran had PTSD at the time of the examination, but whether there is evidence of PTSD at any time during the appellate period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  In light of the VA examiner's response, an addendum opinion should be provided as to whether the Veteran met the criteria for PTSD at any time during the appellate period.

All current, relevant treatment records should also be obtained and considered.


Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Obtain all outstanding, pertinent, medical treatment records, including those from Central Arkansas Healthcare System dated since December 2013.  All additional treatment records the Veteran identifies should be obtained, as well, and associated with the claims file for consideration.  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule another VA compensation examination to reassess the severity of the Veteran's service-connected Type II Diabetes Mellitus.  All diagnostic testing and evaluation needed to make this determination should be performed.

But, in particular, the examiner must indicate whether and to what extent the Veteran requires treatment with restricted diet, insulin, oral hypoglycemic agents, frequent visits to a medical care provider, or hospitalization, including specifying whether there has been regulation of activities.  "Regulation of activities" is defined by 38 C.F.R. § 4.119, DC 7913, as the "avoidance of strenuous occupational and recreational activities."  But medical evidence is required to show that occupational and recreational activities have been restricted, so the Veteran merely saying, for example, that he sometimes has to take it easy, do less, or things of that sort is insufficient.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).

The examiner also must indicate whether the Veteran has experienced episodes of ketoacidosis, hypoglycemic reactions, and/or weight loss.

The examiner must discuss the underlying reasoning or rationale supporting his or her opinions, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

3.  Also schedule a VA compensation examination for comment concerning the etiology of the Veteran's hypertension.  The examination should include all diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

The examiner must confirm the existence of hypertension, then, if present, the examiner is asked to determine the likelihood (very likely, as likely as not, or unlikely) any hypertension is related or attributable to his military service from October 1966 to October 1968, even if not complained about, diagnosed, or treated during his service.

If the examiner finds the Veteran's hypertension is not related or attributable to service, he is asked to provide an opinion as to whether the Veteran's service-connected multiple myeloma, including its consequent treatment, either caused or alternatively is aggravating his hypertension.

Two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service connection condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

4.  Also schedule a VA compensation examination for comment concerning the etiology of the Veteran's eczema, and any other diagnosed skin condition, to specifically include jungle rot.  The examination should include all diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

After reviewing the claims file and examining the Veteran, the examiner is asked to provide a medical nexus opinion concerning the etiology of all current skin conditions, including especially in terms of the likelihood (very likely, as likely as not, or unlikely) any condition:  (a) initially manifested during the Veteran's military service from October 1966 to October 1969, even if not complained about, diagnosed, or treated during his service, or (b) is otherwise related or attributable to his service, including especially to his presumed exposure to Agent Orange in Vietnam.

*Even if the Veteran does not have a skin disease presumptively associated with Agent Orange exposure, the examiner must comment on whether the disease nonetheless is the result of exposure to Agent Orange since it presumably occurred during the Veteran's service.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

5.  Also, if still available, send the claims file back to the VA examiner who provided the most recent October 2012 VA compensation examination for the Veteran's claim for service connection for PTSD.  In the event this examiner is no longer available, have someone else with the necessary qualifications provide the additional medical comment that is needed.  No matter who is designated, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, this requested additional medical comment can be provided just with review of the claims file.  If the examiner believes another examination is needed, then schedule another VA examination.

The examiner, whoever designated, is requested to first provide an opinion as to whether the Veteran met the criteria for a diagnosis of PTSD at any time during the appellate period.

If the examiner determines the Veteran did have PTSD at some point during the appellate period, he or she is asked for an opinion concerning the likelihood (very likely, as likely as not, or unlikely) that the PTSD initially manifested during the Veteran's active military service from October 1966 to October 1969, or is otherwise related or attributable to his service, particularly a result of fear of hostile military activities due to his service in Vietnam.

It therefore is essential the claims file be made available to and reviewed by the examiner.  All necessary diagnostic testing and evaluation must be performed.  The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

6.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


